Citation Nr: 0718983	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
previous rating decision denying service connection for a 
back disability.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1948 to 
August 1949 and from November 1949 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
January 2003 and October 2003 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In a statement received from the veteran in September 1998, 
the veteran asserted that a CUE was made by the RO and the 
BVA when they made a decision to deny service connection for 
a back disorder and also when they denied and disapproved his 
application for Service Disabled Veterans Insurance.  A claim 
of CUE can only be raised with respect to a final decision. 
Since the decision with respect to the disapproval of Service 
Disabled Veterans Insurance was not, at that point, final, by 
virtue of the fact that it had been appealed to the Board, a 
claim for CUE for that issue was not proper at that time.

With respect to the veteran's assertions that CUE was made by 
BVA in decisions dated in March 1985 and October 1986, these 
motions are addressed in separate decisions.  Separate 
decisions are necessary because the motion concerning Board 
CUE is a matter within the Board's original jurisdiction and 
is not an appeal.  See 38 U.S.C.A. § 7104, 7111 (West 2002).


FINDINGS OF FACT

1. A rating decision dated February 23, 1979 denied service 
connection for a back and right leg condition.  The veteran 
initiated and perfected an appeal of the February 1979 
decision.  In a January 28, 1981 decision, the Board denied 
the veteran's claim for service connection for a back and leg 
disability.  A letter from the veteran requesting 
reconsideration of the January 1981 Board decision was 
received in May 1981.  A letter from the Chairman dated July 
28, 1981 confirmed the January 1981 Board decision.

2.  Letters from VA dated February 25, 1983 and April 26, 
1983 advised the veteran that new evidence had been 
considered to reopen the veteran's claim for service 
connection for a back and leg condition but that the new 
evidence when considered with other evidence of record did 
not establish a new factual basis to establish service 
connection for a back and leg disability.  The veteran 
initiated and perfected an appeal of the February and April 
1983 decisions.  In a March 8, 1985 decision, the Board 
denied the veteran's claims for service connection for a back 
disability and a right leg disability.  A letter from the 
Chairman dated April 24, 1985 confirmed the March 1985 Board 
decision.
   
3.  Letters from VA dated September 3, 1985 and September 16, 
1985 advised the veteran that new evidence had been 
considered to reopen the veteran's claim for service 
connection for a back condition but that the new evidence did 
not warrant service connection for a back condition.  The 
veteran initiated and perfected an appeal of the September 
1985 decisions.  In an October 23, 1986 decision, the Board 
denied the veteran's claim for service connection for a back 
disability.  A letter from the veteran requesting 
reconsideration of the October 1986 Board decision was 
received in November 1986.  A letter from the Chairman dated 
April 3, 1987 confirmed the October 1986 Board decision.

4.  The veteran's vertigo is not related to active service.


CONCLUSIONS OF LAW

1.  The February 23, 1979 rating decision has been subsumed 
by the Board's January 1981 decision and cannot be challenged 
on the basis of CUE.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1104 (2006).

2.  The decisions in the February 25, 1983 and April 26, 1983 
VA letters have been subsumed by the Board's March 8, 1985 
decision and cannot be challenged on the basis of CUE.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. 20.1104 (2006).

3.  The decisions in the September 3, 1985 and September 16, 
1985 letters have been subsumed by the Board's October 23, 
1986 decision and cannot be challenged on the basis of CUE.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2006).

4.  Vertigo was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

With respect to the issue of whether there was CUE in a 
previous rating decision denying service connection for a 
back disability, the Board notes the Court has found that the 
VCAA is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Consequently, the provisions of the VCAA as well as 
VA's implementing regulations will not be addressed in this 
decision.

With respect to the issue of entitlement to service 
connection for vertigo, prior to initial adjudication of the 
veteran's claim, VA has met all statutory and regulatory 
notice and duty to assist provisions.  A letter dated in 
March 2001 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The March 2001 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and to tell VA about any 
additional information or evidence that he wanted VA to try 
to obtain for him on his behalf.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, a letter dated in March 2006 
advised the veteran of how VA assigns disability ratings and 
effective dates.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in March 2004. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	CUE

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of 
an RO decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006).

The February 1979 rating decision was appealed to the Board.  
The Board denied the veteran's claim in a January 1981 
decision.  Accordingly, the February 1979 rating decision 
became subsumed in the January 1981 Board decision.  See 38 
C.F.R. § 20.1104.
 
The February 1983 and April 1983 decisions were appealed to 
the Board.  The Board denied reopening the veteran's claim in 
a March 1985 decision.  Accordingly, the February 1983 and 
April 1983 decisions became subsumed in the March 1985 Board 
decision.  Therefore, the February 1983 and April 1983 
decisions are not subject to allegations of CUE.  Id.  

The September 1985 decisions were appealed to the Board.  The 
Board denied the veteran's claims in an October 1986 
decision.  Accordingly, the September 1985 decisions became 
subsumed in the October 1986 Board decision.  Therefore, the 
September 1985 decisions are thus not subject to allegations 
of CUE.  Id.

The Court has held that CUE claims which are denied based on 
the absence of legal merit or lack of entitlement under the 
law should be dismissed without prejudice. See Simmons v. 
Principi, 17 Vet. App. 104 (2003).  This is the situation 
here. Accordingly, the veteran's appeal with respect to the 
issues of CUE is dismissed.

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of vertigo is factually shown during 
service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of vertigo during service.  On the clinical 
examination for separation from service in August 1949, the 
only defect noted was a laceration on the lower right leg.  
On the clinical examination for separation from service in 
June 1955, all of the veteran's systems were evaluated as 
normal and no defects or diagnoses were noted.  Thus, there 
is no medical evidence that shows that the veteran suffered 
from vertigo during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported until fairly 
recently, service connection is not warranted under 38 C.F.R. 
§ 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

However, no medical professional has ever related this 
condition to the appellant's military service.  At the March 
2004 VA examination the veteran reported a history of a 
spinning sensation for several years that occurred two to 
three times a day until his primary care physician placed the 
veteran on Meclizine and his symptoms improved.  The VA 
examiner opined that the veteran's vertigo was most likely a 
benign paroxysmal positional vertigo which he believed was 
not related to the noise trauma the veteran suffered while in 
service. 

The medical evidence does not show treatment or diagnosis of 
these problems until a number of years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
vertigo, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  


ORDER

The claims to revise the RO's decisions denying service 
connection for a back disability on the basis of clear and 
unmistakable error are dismissed.

Entitlement to service connection for vertigo is denied.


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


